DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/28/2022 has been entered. 

Response to Amendment
	The Amendment filed 2/28/2022 has been entered.  Claim 32 is cancelled; claims 1, 4-8, 11, 21, 26-32, and 33 remain pending in the Application.

Response to Arguments
Applicant's arguments filed 5/19/2021 have been fully considered but they are not persuasive as newly cited Conway teaches the limitations of the clamp and user-actuatable means on the clamp.




Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the user-actuatable means, such as a button or lever, of claims 1, 11, and 26 must be shown or the features canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - Prior Art
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,4-8,11,21, 26-31, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Policicchio et al. (US 20030127108) in view of Morris et al. (US 7735182), Sabnis et al. (US 20060222675), and Neumann (US 2683886).

In reference to claims 1, 11 and 26, Policicchio teaches a mopping device and the method of manufacturing a disposable mop comprising a handle, 12, a mop body that comprises at least one outer layer and an inner layer, (¶ [0240]), the at least one outer layer comprising a spunbonded nonwoven material comprising polypropylene or polyethylene, (¶ [0269]), and the inner layer comprising sodium polyacrylate, (¶ [0246]), in an amount of at least about 1 percent, by weight, (¶ [0248]) of the inner layer, wherein the inner layer further comprises a volumizing material configured to provide volume within the inner layer to accommodate swelling of the sodium polyacrylate, the volumizing material being present in an amount of about 5 percent to about 40 percent, by weight of the inner layer, (Policiochio teaches that the sodium polyacrylate is a superabsorbent; ¶ [0246]) and the polyester or polypropylene is the absorbent (¶ [0253]) and when the super absorbent is present it will comprise at least 15%, 20% or 25% or the abosorbent layer.  Therefore, the absorbent is the remaining weight, (¶ [0251]), and wherein the outer layer comprises polypropylene, (¶ [0269]), and the method of coupling the inner layer and at least one outer layer via heat sealing or ultrasonic welding, (¶ [0263]).

In reference to claims 4 and 27, wherein the inner layer of the mop body comprises sodium polyacrylate in an amount of about 10 percent to about 99 percent, by weight of the inner layer, (¶ [0246]).

In reference to claims 5 and 28, wherein the inner layer of the mop body further comprises polyester, wood pulp, or both, (¶ [0252]). 

In reference to claims 6 and 29, wherein the disposable mop is substantially planar, and the mop body comprises two of the at least one outer layers, 201,203, sandwiching the inner layer, 205, (fig. 2).
In reference to claims 7 and 30, whereinthe disposable mop is capable of absorbing at least 12 times its weight in liquid (¶ [0239]; wherein 15 g/g is 15 times its weight in liquid).

In reference to claims 21 and 33, wherein the volumizing material comprises a batting material, (¶ [0253]).

Policicchio teaches all the limitations of the claims except for a handle comprising a collapsible elongated pole,  the outer layer comprising a spunbonded nonwoven material comprising a mixture of polypropylene and polyethylene with the polypropylene being in an amount of about 40 percent to about 90 percent, by weight of the outer layer, wherein the disposable mop is capable of absorbing at least 12 times its weight in liquid, wherein the disposable mop is capable of absorbing at least 32 fluid ounces of liquid, means for securing the disposable mop at an end of the collapsible elongated pole, wherein the means for securing the disposable mop at the end of the collapsible elongated pole is a clamp for securely, directly gripping the mop body or a headband associated with the mop body, the 

Morris teaches a handle (12) having a collapsible elongated pole, (12:40-42).  It would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to provide the mop of Policicchio with a collapsible elongated pole, as taught by Morris in order to provide for the mop to be adjustable in length, which could allow for the mop to be used to reach various cleaning locations.

Sabnis teaches an outer layer with polyethylene/polypropylene bicomponent, (¶ [0094]).  It would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to provide the tool of Policicchio with an outer layer comprising a mixture of polyethylene and polypropylene, since both inventions teach a cleaner body with an outer layer made of web materials which can comprise synthetic fibers, and then list various synthetic fibers that can be utilized.  Policicchio teaches utilizing polyethylene or polypropylene, but Sabnis teaches that a mixture of the two can be utilized, so it would be obvious to make the outer layer out of the mixture as an alternate synthetic fiber choice for the web material.  This would also allow liquid to readily penetrate through the outer layer’s thickness while providing a relatively dry outer surface.  This would allow the mop to absorb excess liquid on the cleaning surface while not excessively spreading already retained liquid.

Neumann teaches that it is well known to provide mopping devices which include a clamp (14+18) which is U-shaped (as seen in Figs 2&3 the jaws form a generally U-shaped cross section) at the 

It would have further been obvious to provide the tool with the outer layer comprises polypropylene in an amount of about 40 percent to about 90 percent, wherein the disposable mop is capable of absorbing at least 32 fluid ounces of liquid.  Choosing such a wide percentage, including one which comprises a 50/50 ratio of materials would have been obvious to try.  Designing a mop to be capable of absorbing at least 32 fluid ounces of liquid is also considered obvious as one of ordinary skill in the art can easily change the size of the mop (which would also change the amount of fluid it could absorb) based on the intended use and/or environment in which it would be used.  These limitations are, therefore, not considered patentable over the prior art of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to form PTO-892.  Martin, Jones, Bruger, Moss, Jacobs, Komatsu, and Conway are all cited as disclosing similar clamp structures with user-actuatable means by which to releasably hold a cleaning implement.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 5712724485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J STEPHEN TAYLOR/Examiner, Art Unit 3723                                                                                                                                                                                                        


/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723